     Case 3:19-cv-00275 Document 1 Filed on 08/14/19 in TXSD Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                                   GALVESTON

STEVEN HOEKE,                                           Case No.:

               PLAINTIFF,

      vs.                                               COMPLAINT

EQUIFAX INFORMATION SERVICES, LLC, a
Georgia limited liability company,                      JURY TRIAL DEMAND

CAPITAL ONE AUTO FINANCE, INC., a
division of CAPITAL ONE, N.A.,

                DEFENDANTS.




      NOW COMES THE PLAINTIFF, STEVEN HOEKE, BY AND THROUGH

COUNSEL, KEN OKORIE, and for his Complaint against the Defendants, pleads

as follows:



                                JURISDICTION

   1. Jurisdiction of this court arises under 15 U.S.C. §1681p.

   2. This is an action brought by a consumer for violation of the Fair Credit

      Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).
  Case 3:19-cv-00275 Document 1 Filed on 08/14/19 in TXSD Page 2 of 9




                                   VENUE

3. Venue is proper in the Southern District of Texas Galveston Division as the

   Defendants conduct business in the State of Texas.


                                  PARTIES

4. Plaintiff is a natural person residing in League City, Galveston County, Texas.

5. The Defendants to this lawsuit are:

      a. Equifax Information Services, LLC (“Equifax”), a Georgia limited

           liability company that conducts business in the State of Texas, and may

           be served with process through its Registered Agent, Corporation

           Service Company at 211 E. 7th Street Suite 620 Austin, TX 78701.

      b. Capital One Auto Finance, Inc., a division of Capital One, N.A.

           (“Capital One”) is a foreign corporation that conducts business in the

           State of Texas, and may be served with process through its Registered

           Agent, Corporation Service Company at 100 Shockoe Slip 2nd Floor

           Richmond, VA 23219.


                        GENERAL ALLEGATIONS

6. Capital One is inaccurately reporting its tradeline (“Errant Tradeline”) on

   Plaintiff’s Equifax credit disclosure with an erroneous monthly payment of

   $175.
  Case 3:19-cv-00275 Document 1 Filed on 08/14/19 in TXSD Page 3 of 9




7. The account reflected by the Errant Tradeline is charged off and closed.

   Capital One accelerated the payment schedule and closed the account.

   Plaintiff no longer has an obligation to make monthly payments.

8. On October 4, 2018, Plaintiff obtained his Equifax credit disclosure and

   noticed the Errant Tradeline inaccurately reporting with an erroneous monthly

   payment of $175.

9. On or about November 9, 2018, Plaintiff submitted a letter to Equifax,

   disputing the Errant Tradeline.

10. In his dispute letter, Plaintiff explained that the account reflected by the Errant

   Tradeline was charged off and Plaintiff no longer has an obligation to make

   monthly payments. He asked Equifax to report the monthly payment as $0.

11. Equifax forwarded Plaintiff’s consumer dispute to the Capital One. Capital

   One received Plaintiff’s consumer dispute from Equifax.

12. Plaintiff had not received Equifax’s investigation results. Therefore, on

   January 1, 2019, Plaintiff obtained his Equifax credit disclosure, which

   showed that Equifax and Capital One failed or refused to report the monthly

   payment as $0.

13. As a direct and proximate cause of the Defendants’ negligent and/or willful

   failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

   seq., Plaintiff has suffered credit and emotional damages. Plaintiff has also
  Case 3:19-cv-00275 Document 1 Filed on 08/14/19 in TXSD Page 4 of 9




   experienced undue stress and anxiety due to Defendants’ failure to correct the

   errors in his credit file or improve his financial situation by obtaining new or

   more favorable credit terms as a result of the Defendants’ violations of the

   FCRA.


                                  COUNT I

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                  BY CAPITAL ONE

14. Plaintiff realleges the above paragraphs as if recited verbatim.

15. After being informed by Equifax of Plaintiff’s consumer dispute of the

   monthly payment, Capital One negligently failed to conduct a proper

   investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).

16. Capital One negligently failed to review all relevant information available to

   it and provided by Equifax in conducting its reinvestigation as required by 15

   USC 1681s-2(b), and failed to direct Equifax to report the monthly payment

   amount as $0.

17. The Errant Tradeline is inaccurate and creating a misleading impression on

   Plaintiff’s consumer credit file with Equifax to which it is reporting such

   tradeline.
  Case 3:19-cv-00275 Document 1 Filed on 08/14/19 in TXSD Page 5 of 9




18. As a direct and proximate cause of Capital One negligent failure to perform

   its duties under the FCRA, Plaintiff has suffered damages, mental anguish,

   suffering, humiliation, and embarrassment.

19. Capital One is liable to Plaintiff by reason of its violations of the FCRA in an

   amount to be determined by the trier of fact together with reasonable

   attorneys’ fees pursuant to 15 USC 1681o.

20. Plaintiff has a private right of action to assert claims against Capital One

   arising under 15 USC 1681s-2(b).

          WHEREFORE, PLAINTIFF PRAYS that this court grants him a

   judgment against the Defendant Capital One for damages, costs, interest, and

   attorneys’ fees.



                                  COUNT II

WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                 BY CAPITAL ONE

21. Plaintiff realleges the above paragraphs as if recited verbatim.

22. After being informed by Equifax that Plaintiff disputed the accuracy of the

   information it was providing, Capital One willfully failed to conduct a proper

   reinvestigation of Plaintiff’s dispute, and willfully failed to direct Equifax to

   report the monthly payment amount as $0.
  Case 3:19-cv-00275 Document 1 Filed on 08/14/19 in TXSD Page 6 of 9




23. Capital One willfully failed to review all relevant information available to it

   and provided by Equifax as required by 15 USC 1681s-2(b).

24. As a direct and proximate cause of Capital One willful failure to perform its

   duties under the FCRA, Plaintiff has suffered damages, mental anguish,

   suffering, humiliation, and embarrassment.

25. Capital One is liable to Plaintiff for either statutory damages or actual

   damages he has sustained by reason of its violations of the FCRA in an amount

   to be determined by the trier fact, together with an award of punitive damages

   in the amount to be determined by the trier of fact, as well as for reasonable

   attorneys’ fees and costs he may recover therefore pursuant to 15 USC 1681n.

          WHEREFORE, PLAINTIFF PRAYS that this court grants him a

   judgment against the Defendant Capital One for the greater of statutory or

   actual damages, plus punitive damages, along with costs, interest, and

   attorneys’ fees.

                                 COUNT III

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                    BY EQUIFAX

26. Plaintiff realleges the above paragraphs as if recited verbatim.

27. Defendant Equifax prepared, compiled, issued, assembled, transferred,

   published, and otherwise reproduced consumer reports regarding Plaintiff as

   that term is defined in 15 USC 1681a.
  Case 3:19-cv-00275 Document 1 Filed on 08/14/19 in TXSD Page 7 of 9




28. Such reports contained information about Plaintiff that was false, misleading,

   and inaccurate.

29. Equifax negligently failed to maintain and/or follow reasonable procedures to

   assure maximum possible accuracy of the information it reported to one or

   more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

30. After receiving Plaintiff’s consumer dispute to the Errant Tradeline, Equifax

   negligently failed to conduct a reasonable reinvestigation as required by 15

   U.S.C. 1681i.

31. As a direct and proximate cause of Equifax’s negligent failure to perform its

   duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

   and suffering, humiliation, and embarrassment.

32. Equifax is liable to Plaintiff by reason of its violation of the FCRA in an

   amount to be determined by the trier fact together with his reasonable

   attorneys’ fees pursuant to 15 USC 1681o.

          WHEREFORE, PLAINTIFF PRAYS that this court grants him a

judgment against Equifax for actual damages, costs, interest, and attorneys’ fees.



                                 COUNT IV

WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                   BY EQUIFAX

33. Plaintiff realleges the above paragraphs as if recited verbatim.
  Case 3:19-cv-00275 Document 1 Filed on 08/14/19 in TXSD Page 8 of 9




34. Defendant Equifax prepared, compiled, issued, assembled, transferred,

   published, and otherwise reproduced consumer reports regarding Plaintiff as

   that term is defined in 15 USC 1681a.

35. Such reports contained information about Plaintiff that was false, misleading,

   and inaccurate.

36. Equifax willfully failed to maintain and/or follow reasonable procedures to

   assure maximum possible accuracy of the information that it reported to one

   or more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

37. After receiving Plaintiff’s consumer dispute to the Errant Tradeline, Equifax

   willfully failed to conduct a reasonable reinvestigation as required by 15

   U.S.C. 1681i.

38. As a direct and proximate cause of Equifax’s willful failure to perform its

   duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

   and suffering, humiliation, and embarrassment.

39. Equifax is liable to Plaintiff by reason of its violations of the FCRA in an

   amount to be determined by the trier of fact together with his reasonable

   attorneys’ fees pursuant to 15 USC 1681n.

         WHEREFORE, PLAINTIFF PRAYS that this court grants him a

   judgment against Defendant Equifax for the greater of statutory or actual
Case 3:19-cv-00275 Document 1 Filed on 08/14/19 in TXSD Page 9 of 9




damages, plus punitive damages along with costs, interest, and reasonable

attorneys’ fees.



                          JURY DEMAND

Plaintiff hereby demands a trial by Jury.


DATED: February 8, 2019

                                    By: /s/ Ken Okorie
                                    Ken Okorie
                                    (TBN: 15241730)
                                    Okorie & Associates
                                    12003 Merewood Ln
                                    Houston, TX 77071-2413
                                    Email: mellanby@me.com
                                    Telephone: (713) 778-0000
                                    Fax: (713) 778-0000
                                    Attorneys for Plaintiff,
                                    Steven Hoeke
